Citation Nr: 1420115	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-27 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Spouse and his daughter




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1969.  He died in August 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied entitlement to service connection for cause of the Veteran's death. The appellant appealed this rating action to the Board. 

In July 2013, the appellant testified before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript is associated with the record.  

In December 2013, the Board remanded the matter to the Appeals Management Center (AMC) and/or RO for further evidentiary development, including obtaining additional VA treatment records, and VA medical opinions.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the appellant's claim for service connection must be remanded yet again.  Stegall, supra.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary for further evidentiary development of the Appellant's appeal for entitlement to service connection for cause of the Veteran's death.  The January 2014 VA examiner's opinion was partially inadequate, and there are outstanding VA treatment records.

The VA examiner's opinion in January 2014 was partially inadequate.  The VA examiner stated, in part, "[t]here is no relation of pancreatic cancer to agent orange."  The VA examiner further continues, "similarly, there is no known relation of pneumonic, respiratory failure, stroke, hypercoagulable syndrome to agent orange."  The examiner curiously then provides rationale on how the Veteran's previous alcohol abuse could not have led to his later pancreatic cancer and makes a general statement that smoking "increases the incidence of pancreatic cancer" and notes the Veteran had a history of "smoking for a long duration." The VA examiner's remaining rationale, in summary, is a recitation of the history of the Veteran's medical issues prior to his death.  The United States Court of Appeals for Veteran's Claim has held in Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Here, the VA examiner provides a conclusion that there is no relation to Agent Orange but provides limited rationale for doing so.  In so finding, the Board also notes that while the VA examiner concludes that there is no known relation between respiratory failure, stroke, hypercoagulable syndrome, and pancreatic cancer, to Agent Orange exposure, the VA is in possession of a report which contradicts the VA examiner's conclusion that there is no known relation between the diseases the Veteran had at his death and herbicide exposure.  See Determination Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2013). 

There are also outstanding VA treatment records.  The January 2014 VA examiner references "CPRS" files which were not included in the Veteran's VA claims file.  There is no evidence from the records to indicate an attempt by VA to obtain these records.  VA has constructive knowledge of documents generated by VA medical facilities even if said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2013); See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, these VA records should be obtained before the disposition of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Upload to Virtual VA or the Veterans Benefits Management System (VBMS) all VA treatment records which are currently on the Computerized Patient Record System (CPRS). 

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The appellant is to be notified of unsuccessful efforts in this regard.

2.  Thereafter, refer the claims files and a complete copy of this remand to a different VA examiner who is a VA ONCOLOGIST OR AN EXAMINER WITH SIMILAR EXPERTISE to determine whether there is any relationship between the Veteran's fatal respiratory failure, pneumonia, stroke, pancreatic carcinoma, and hypercoagulable syndrome, and his period of active service.  The reviewer should answer the following questions:

Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's respiratory failure, pneumonia; stroke, pancreatic cancer, or hypercoagulable syndrome had their onset in service or are etiologically related thereto, to specially include exposure to herbicides (e.g., Agent Orange) in the Republic of Vietnam (RVN). The examiner is hereby notified that the VETERAN'S EXPOSURE TO AGENT ORANGE DURING MILITARY SERVICE IS CONCEDED. 

If any of the above-cited disabilities is/are found to be related to service, is it at least as likely as not (i.e., at least a 50 percent probability) that it/they contributed materially and significantly to his death, that either it/they combined to cause death; or aided or lent assistance to the production of death? 

Consideration must be given to the certificate of death and the VA terminal medical records contained in the Veteran's physical claims files.

A complete rationale should be provided for all opinions proffered and the foundation for all conclusions should be clearly set forth.  If any of the requested opinions cannot be made without resort to mere speculation, the reviewer should so state, and provide a clear explanation (rationale) as to why this is so.

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

